December 22, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         THE CITY OF HOUSTON, Appellant

NO. 14-11-00647-CV                       V.

   CESAR I. URIBE-MENDOZA AND IVONNE AGUILAR-ANGELES, Appellee
                       ____________________



      This cause, an appeal from the judgment in favor of appellees, Cesar I. Uribe-
Mendoza and Ivonne Aguilar-Angeles, signed July 21, 2011, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, The City of Houston, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.